UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1519


LOUIS D. GIBSON, a/k/a L.D. Gibson,

                     Plaintiff - Appellant,

              v.

GILES CHEMICAL CORPORATION, a division of Premier Magnesia, LLC,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:20-cv-00394-MOC-WCM)


Submitted: August 24, 2021                                        Decided: August 26, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Louis D. Gibson, Appellant Pro Se. Jonathan Woodward Yarbrough, CONSTANGY
BROOKS & SMITH, LLP, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Louis D. Gibson seeks to appeal the district court’s order staying the underlying

proceedings pending arbitration in Gibson’s civil action, brought pursuant to Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, against Giles Chemical

Corporation (“Giles”).

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The appealed-from order

stayed the district court proceedings pending arbitration of Gibson’s claims; ordered the

parties to file a status update 14 days before the arbitration proceeding that detailed the

likely cost of arbitration to Gibson; and denied Gibson’s motion for summary judgment

without prejudice to Gibson refiling the motion at a later date. Consequently, we conclude

that the order is neither a final order nor an appealable interlocutory or collateral order. See

9 U.S.C. § 16(b); cf. Bing v. Brivo Sys., LLC, 959 F.3d 605, 612-15 (4th Cir. 2020), cert.

denied, 141 S. Ct. 1376 (2021). We therefore grant Giles’ motion to dismiss and dismiss

the appeal for lack of jurisdiction. We deny Gibson’s motions to appoint counsel, to

schedule oral argument, and to amend the caption. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2